Title: Joseph Wood to James Madison, 16 February 1836
From: Wood, Joseph
To: Madison, James


                        
                            
                                Sir.
                            
                            
                                
                                    Bridgeport (Connecticut)
                                
                                Feby. 16th. 1835
                            
                        
                        
                        In attempting to write the Life of my Father in law, the late Chief Justice Ellsworth, I am under the
                            necessity of resorting for materials to the small remnant yet with us, of that venerable band of Patriots and Statesmen
                            who were colabourers with him in the organization of our Government—For that purpose I take the liberty to address you at
                            this time—And were it not for the great distance which separates us, I should have gladly availed myself of the
                            opportunity of a personal interview with you at your residence on this subject—
                        I am aware that you had fair opportunity to notice the character, rank and talents which he sustained and
                            evinced, as a member of the U. S. Convention, of the Senate and as Chief Justice &c—And if perchance any
                            correspondence or manuscripts of his worthy of preservation have fallen into your hands, I should esteem it a great favour
                            to be allowed the use of them with the understanding that they shall be returned if required
                        Your opinion of his mode of speaking, his talents as an orator, a Statesman, Judge &c would be
                            peculiarly gratifying and acceptable if given in accordance with your own feeling and convenience. I am desirous of
                            collecting as many as possible of the opinions of his colabourers and companions, relative to his social and intellectual
                            character. I have fortunately some from those who with him have long since ceased from their Labours—Now Sir, whatever
                            you may think proper to communicate in reply to this request, for the proposed work, have the goodness to forward it to me
                            by Mail, or should you be in possession of any manuscripts to enclose the chance for miscarriage might be least if
                            forwarded to the Honble. Gideon Tomlinson Senator in Congress from this State With sentiments of high respect I am Your
                            Obedient Servant
                        
                        
                            
                                Joseph Wood
                            
                        
                    